Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2. 	An examiner's amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST
be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview
with Joseph Su on November 3, 2021.
CLAIMS:
In claim 17, line, delete “ claim 12 ” and insert instead -- claim 11 --.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.









AC/November 4, 2021					 /Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897